                             United States District Court
                                       for the
                             Southern District of Florida
Jonathan Lewis, Plaintiff,              )
                                        )
v.
                                        )
                                          Case No. 19-61453-Civ-Scola
Florida Department of Corrections,      )
Defendant.                              )
                                        )
      Order Adopting Magistrate Judge’s Report And Recommendation
        This case was referred to United States Magistrate Judge Lisette M. Reid,
consistent with Administrative Order 2003-19 of this Court, for a ruling on all
pre-trial, nondispositive matters and for a report and recommendation on any
dispositive matters. On June 24, 2019, Judge Reid issued a report,
recommending that Plaintiff Jonathan Lewis’s 42 U.S.C. § 1983 lawsuit be
dismissed. (Report of Magistrate, ECF No. 7.) Lewis has not objected to the
report and the time to do so has long since passed.
        The Court has considered—de novo—Judge Reid’s report, the record, and
the relevant legal authorities. Judge Reid explains that Lewis is a “three-strike”
filer, as provided for under 28 U.S.C. § 1915(g), and therefore cannot proceed in
forma pauperis unless he can show he is under imminent danger of serious
physical injury. As described by Judge Reid, Lewis’s allegations do not support a
reasonable inference that he is in imminent danger of serious physical injury
and therefore are insufficient to invoke § 1915(g)’s exception to the three-strike
rule.
        The Court finds Judge Reid’s report and recommendation cogent and
compelling and therefore affirms and adopts it in full (ECF No. 7). The Court
thus dismisses Lewis’s complaint without prejudice. The Court directs the Clerk
to close this case. Any pending motions, including Lewis’s emergency motion for
a preliminary injunction (ECF No. 4), are denied as moot.
        Done and Ordered at Miami, Florida, on August 22, 2019.

                                             ___________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
Copy via U.S. mail to:
Jonathan Lewis, #131900598
Broward County Main Jail
Inmate Mail/Parcels
Post Office Box 9356
Fort Lauderdale, FL 33310
